DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US PGPub 2019/0136129).
Claim 1:  Moon teaches an optoelectronic component comprising: a radiation-emitting semiconductor chip configured to emit electromagnetic radiation within an excitation spectrum; wherein the excitation spectrum has a peak wavelength ranging from 435 nm to 460 nm inclusive [0033]; and a phosphor mixture comprising: a first phosphor having an emission spectrum with an FWHM width ranging from 70 nanometers to 150 nanometers inclusive-and wherein the first phosphor is configured to emit  electromagnetic radiation in the green spectral range [0036, 0062], a second phosphor having an emission spectrum with an FWHM width ranging from 1 nanometer to 40 nanometers inclusive and wherein the second phosphor is configured to emit electromagnetic radiation in the red spectral range [0037, 0065-0068, 0095], and a third phosphor having an emission spectrum with an FWHM width ranging from 25 nanometers to 100 nanometers inclusive- and wherein the third phosphor is configured to emit electromagnetic radiation in the orange-red spectral range [0037, 0056-0068, 0095].  
Claim 2:  Moon teaches a fourth phosphor having  an emission spectrum with an FWHM width ranging from 1 nanometer to 60 nanometers inclusive, and wherein the further phosphor is configured to emit electromagnetic radiation in the cyan-colored spectral range [0035, 0060].  
Claim 3:  Moon teaches [0033] wherein the fourth, phosphor has an emission spectrum having a peak wavelength ranging from 470 nanometers to 520 nanometers inclusive.
Claim 7:  Moon teaches wherein the FWHM width of the emission spectrum of the third, phosphor ranges from about 70 nanometers to about 90 nanometers inclusive [0037, 0066, and 0068].  
Claim 8:  Moon teaches optoelectronic component as claimed in claim , wherein the FWHM width of the emission spectrum of the third, phosphor ranges from about 25 nanometers to about 45 nanometers inclusive [0037, 0066, and 0068].    
Claim 9:  Moon teaches the emission spectrum of the third phosphor has a peak wavelength having a spectral separation with respect to the peak wavelength  of the second ranging from about 5 nanometers to about 30 nanometers inclusive [0066].  
Claim 10:  Moon teaches the emission spectrum of the third phosphor has a peak wavelength ranging from about 580 nanometers to about 620 nanometers inclusive 0065][.  
Claim 11:  Moon teaches the first has an emission spectrum having a peak wavelength ranging from about 500 nanometers to about 560 nanometers inclusive [0061].  
Claim 12:  Moon teaches the first has an emission spectrum having a peak wavelength, ranging from about 500 nanometers to about 530 nanometers inclusive [0061].  
Claim 13:  Moon teaches the optoelectronic component as 6wherein the emission spectrum of the second has a peak ranging from about 610 nanometers to about 635 nanometers inclusive [0067].  
Claim 19:  Moon teaches [0120] optoelectronic component as claimed in claim 1, which emits mixed-colored, warm-white light.
Claim 20:  Moon teaches [0066-0068] the third phosphor has an emission spectrum having greater FWHM width as compared to the second phosphor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PGPub 2019/0136129) as applied to claims 1 above, and further in view of Jones (US PGPub 2017/0045201)
Regarding claim 4, as described above, Moon substantially reads on the invention as claimed, except Moon does not teach the fourth, phosphor is a quantum dot phosphor.  Jones teaches cyan being generated by phosphors or quantum dots to create a white light with improved visibility (ABS, [0214].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Moon to include the fourth, phosphor is a quantum dot and quantum dots and phosphors are used interchangeably to create light appropriate for the use of the light as taught by Jones.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US PGPub 2019/0136129), as applied to claims 1 above, and further in view of Mu et al. (US PGPub 2019/0148605).
Regarding claim 15, as described above, Moon substantially reads on the invention as claimed, except Moon does not teach the second, phosphor is a quantum dot phosphor, wherein each of the first phosphor and the third phosphor is an activator-based phosphor.  Mu teaches the second, phosphor is a quantum dot phosphor, wherein each of the first phosphor and the third phosphor is an activator-based phosphor to produce a warm light color from the device and their tuneability [0076-0078].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Moon to include the quantum dot/phosphor combination claimed because they combination of quantum dot and phosphor usage is known to enable the tuning of the hue of the white light produced by the overall device as taught by Mu [0077-0078].
Claim 14:  Moon teaches each of the second, and the third, phosphor is a quantum dot phosphor, and wherein the first, is an activator-based phosphor [0076-0078].  Moon teaches replacing red/narrow band phosphors with quantum dots.  The second and third phosphors are red/red/orange with narrow wavelength bands. 

Response to Arguments
Applicant's arguments filed 4/5/22 have been fully considered but they are not persuasive. Moon teaches a third phosphor [0072, 0095] that is comprised of two different phosphors, a nitride based phosphor [0067-0068] and a silicate based phosphor [0065-0066], both of which are in the orange-red to red spectrum and have the FWHM values claimed.  Therefore these two components of the third phosphor taught by Moon read on the claimed second and third phosphors as cited in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814